              Case 4:18-cr-00608-JD Document 159 Filed 08/27/20 Page 1 of 2



 1

 2

 3

 4                           IN THE UNITED STATES DISTRICT COURT
 5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                    SAN FRANCISCO DIVISION
 7

 8

 9    UNITED STATES OF AMERICA,                            Case No.: CR 18–0608 JD
10                   Plaintiff,                            STIPULATION AND ORDER
                                                           GRANTING RELEASE FROM
11           v.                                            MARSHAL CUSTODY ON SEPTEMBER
                                                           2, 2020, BY 8:00 A.M.
12    ANGELO VALDEZ,
13                   Defendant.
14

15

16

17         GOOD CAUSE SHOWN, and for the reasons stated in open court, the parties stipulate
18   and jointly request, with the concurrence of the U.S. Probation Officer, that Defendant Angelo
19   Valdez BE RELEASED from U.S. Marshal’s custody on SEPTEMBER 2, 2020, as early in the
20   day as practicable and in any event NO LATER THAN 8:00 A.M.
21         Mr. Valdez shall comply with the terms and conditions of his supervised release,
22   including drug testing and treatment at the direction of the Probation Officer and participation
23   for at least 90 days in residential treatment at the New Bridge Foundation, where Mr. Valdez
24   shall follow the directions and rules of the facility, as directed by the Probation Officer. To that
25   end, Mr. Valdez shall contact the Probation Officer immediately upon his release on September
26   2, 2020, for reporting instructions. Among other things, the Probation Officer shall arrange for
27   transportation of Mr. Valdez on September 2, 2020, from the jail to a COVID-19 testing
28   appointment at 3900 Piedmont Ave, Oakland, California, 94611, at 2:00 p.m., and New Bridge
             Case 4:18-cr-00608-JD Document 159 Filed 08/27/20 Page 2 of 2



 1   shall directly thereafter arrange for transportation of Mr. Valdez for his admission at 3:00 p.m.

 2   to the program located at 1816 Scenic Ave, Berkeley, California, 94709.

 3              IT IS SO STIPULATED.
 4
                       August 27, 2020                    DAVID ANDERSON
 5                     Dated                              United States Attorney
                                                          Northern District of California
 6

 7                                                                  /S
                                                          ROSS WEINGARTEN
 8                                                        Assistant United States Attorney

 9
10
                       August 27, 2020                    STEVEN G. KALAR
11                     Dated                              Federal Public Defender
                                                          Northern District of California
12
                                                                    /S
13                                                        DANIEL P. BLANK
                                                          Assistant Federal Public Defender
14

15

16              IT IS SO ORDERED.
17
                     August 27, 2020
18
                     Dated                                JAMES DONATO
19                                                        United States District Judge

20
21

22

23

24

25

26
27

28
